J-S11032-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: CHANGE OF NAME P.C.K., A          :   IN THE SUPERIOR COURT OF
 MINOR                                    :        PENNSYLVANIA
                                          :
                                          :
 APPEAL OF: DAVID F. REED                 :
                                          :
                                          :
                                          :
                                          :   No. 1354 WDA 2021

              Appeal from the Order Entered October 14, 2021
              In the Court of Common Pleas of McKean County
                  Civil Division at No(s): No. 469 CD 2021

BEFORE: PANELLA, P.J., OLSON, J., and SULLIVAN, J.

MEMORANDUM BY SULLIVAN, J.:                            FILED: July 26, 2022

      David F. Reed (“Father”) appeals from the trial court’s order denying his

petition for a change of name of his minor child, P.C.K. (“P.C.K.”). We affirm.

      In August 2021, Father filed a petition to change eight-year-old P.C.K.’s

surname from K. to Reed. Father asserted as the reason for the change that

he was P.C.K.’s birth father, and he wanted P.C.K. to share his surname. See

Father’s Petition, 8/23/21, at ¶ 5.

      The trial court scheduled the name change hearing for October 6, 2021.

The court directed Father to publish notice of the petition and the hearing, and

to serve that notice on P.C.K.’s non-petitioning parent.     On September 7,

2021, Father filed an amended petition which only differed from the original

petition by revising Father’s address. Father published the required notice

and served it on P.C.K.’s mother, Jamie Rhodes (“Mother”). The trial court

did not change the date of the hearing, nor did Father request a new date.
J-S11032-22


        On October 6, 2021, Father and Mother and their attorneys appeared

for the hearing.        Mother objected to the hearing because the statute

addressing change of name petitions contains a subsection that requires the

hearing to take place no earlier than the thirtieth day after the filing of the

petition,1 and the amended petition had been filed twenty-nine days earlier.

N.T., 10/6/21, at 5-9.         At Father’s request, and over Mother’s repeated

objection, the court conducted the hearing on Father’s petition. Id. at 12.

        Father testified that Mother’s boyfriend at the time of P.C.K.’s birth had

the surname “K.” and that Mother had never used that surname.               N.T.,

10/6/21, at 15-17. Father testified that he and P.C.K. are close and that their

relationship is “[a]wesome” and “extremely good.” Id. at 17-18, 20-21. He

said that his reason for requesting the name change was “pride, it’s a matter

of family, I’m proud of my name.” Id. at 18. Father asserted that the fact

that he and P.C.K. have different surnames could cause problems at school or

in travel. Id. at 17-18.

        Mother testified that she had planned to marry Mr. K., and that when

P.C.K. was born she wanted them all to share the same surname.                She

therefore gave P.C.K. the surname “K.,” although she knew that Father was

P.C.K.’s biological father. N.T., 10/6/21, at 23.2 P.C.K., who is eight years


____________________________________________


1   See 54 Pa.C.S.A. § 701(a.1)(3)(i).

2Mother testified that Father harassed her during her pregnancy, threw a beer
bottle at her, and sent her disturbing text messages. Id. at 22, 31.

                                           -2-
J-S11032-22


old, has always had the same surname as his seven-year-old half-brother,

who is Mother’s child with K. P.C.K. and his half-brother are known at school

as brothers. Id. at 24-26. Mother expressed her concern that a name change

might affect the brothers’ relationship. Id. at 27-28. She also did not believe

P.C.K. was currently mature enough to understand the implications of a name

change.   Id. Further, Mother was unaware of any psychological problems

P.C.K. had experienced as a result of his surname. Id. She testified that

P.C.K.’s surname has never caused a problem in school or affected his ability

to travel with his Father: they had taken two trips to Florida in the preceding

three years without incident. Id. at 28-29. Mother’s romantic relationship

with Mr. K. continued until P.C.K. was six and one-half years old, and P.C.K.

retains an affectionate relationship with him. Id. at 22-29, 36.

      At the conclusion of the entire hearing, Mother moved for a directed

verdict, asserting that Father had not met his burden to prove the name

change was in P.C.K.’s best interest.    The trial court held the case under

advisement.

      Eight days later, the trial court issued its order. The order stated that

the best interest of the child standard applies to a petition to change a minor

child’s name, the petitioner bears the burden of coming forth with evidence

that the name change would be in the child’s best interest, and that at the

hearing, Father “provided insufficient evidence on how a name change would

be in Child’s best interests: specifically, there was insufficient evidence to


                                     -3-
J-S11032-22


show that a name change would improve the bond between Child and his

parents and there was no indication that Child has suffered social stigma

within his community.” Order 10/14/21, at ¶¶ 2-3. The Court declared that

Mother’s motion for a directed verdict was granted and Father’s petition for a

change of name was denied. Father timely appealed, and both he and the

trial court complied with Pa.R.A.P. 1925.

      Father presents the following issues for our review:

     1.   Whether the trial court erred by abusing its discretion in
          determining that [Father] did not meet his burden to show
          that granting the amended petition for change of name would
          be in the best interests of [P.C.K.].

    2.    Whether the trial court erred by abusing its discretion and
          denying [Father]’s amended petition for change of name by
          not following proper procedure when conducting the hearing
          on the petition for change of name.

    3.     Whether the trial court erred by abusing its discretion and
          denying [Father]’s amended petition for change of name by
          granting [Mother’s] request for directed verdict.

Father’s Brief at 4-5 (unnecessary capitalization eliminated).

      Father asserts in all three issues that the trial court abused its discretion.

An abuse of discretion exists when the trial court has rendered a judgment

that is manifestly unreasonable, arbitrary, or capricious, has failed to apply

the law, or was motivated by partiality, prejudice, bias or ill-will. See Steltz

v. Meyers, 265 A.3d 335, 347 (Pa. Super. 2021).




                                       -4-
J-S11032-22


       As this Court has stated concerning a trial court’s review of a

petition to change a minor’s surname:

             [T]he child’s best interests unquestionably must control the
      trial court’s discretion in a proceeding to change a minor’s
      surname. Further, the party petitioning for the minor child’s
      change of name has the burden of coming forward with evidence
      that the name change requested would be in the child’s best
      interest, and . . . where a petition to change a child’s name is
      contested, the court must carefully evaluate all of the relevant
      factual circumstances to determine if the petitioning parent has
      established that the change is in the child’s best interest.

In re C.R.C., 819 A.2d 558, 560 (Pa. Super. 2003) (citations, quotation

marks, and brackets omitted).

      Our Supreme Court has set forth the considerations relevant to a child’s

best interests:

             Specific guidelines [for a child’s best interests] are difficult
      to establish, for the circumstances in each case will be unique, as
      each child has individual physical, intellectual, moral, social and
      spiritual needs. However, general considerations should include
      the natural bonds between parent and child, the social stigma or
      respect afforded a particular name within the community, and,
      where the child is of sufficient age, whether the child intellectually
      and rationally understands the significance of changing his or her
      name.

In re E.M.L., 19 A.3d 1068, 1071 (Pa. Super. 2011) (citations omitted).

      When reviewing a trial court’s determination of the best interests of the

child, an appellate court is

      not bound by deductions and inferences drawn by the trial court
      from the facts found, nor are we required to accept findings which
      are wholly without support in the record. On the other hand, our
      broad scope of review does not authorize us to nullify the fact-
      finding function of the trial court in order to substitute our
      judgment for that of the trial court. Rather, we are bound by

                                       -5-
J-S11032-22


       findings supported in the record, and may reject conclusions
       drawn by the trial court only if they involve an error of law, or are
       unreasonable in light of the sustainable findings of the trial court.

Sawko v. Sawko, 625 A.2d 692, 693 (Pa. Super. 1993) (citation omitted).

       In his first issue, Father argues that the trial court abused its discretion

by determining that he did not establish that the name change would be in

P.C.K.’s best interest. He asserts that Mother has two older children to whom

she gave her own birth surname, that Mother deceived him about his

paternity,3 that he wants to share his surname with P.C.K., and that Mr. K.

has no current relationship with P.C.K. See Father’s Brief at 12-13.

       The trial court determined that Father failed to provide sufficient

evidence to demonstrate that a name change would be in P.C.K.’s best

interest. The trial court found no evidence that a name change would improve

P.C.K.’s bond with his parents, and no indication that P.C.K. had experienced

social stigma within the community as a result of his surname. See Order,

10/14/21, at ¶ 3.4

       We discern no abuse of discretion in the trial court’s ruling. Father did

not demonstrate in his petition or his testimony that the proposed name


____________________________________________


3Mother conceded that she misled Father about P.C.K.’s paternity. See N.T.,
10/6/21, at 25.

4 The trial court noted that because Father had not called P.C.K. as a witness,
it could not make a finding about the eight-year-old’s intellectual and rational
understanding of the significance of the name change. See Order, 10/14/21,
at ¶ 3.


                                           -6-
J-S11032-22


change was in P.C.K.’s best interest. That Father desired the change was not

sufficient evidence to make that showing. Father’s failure to meet his burden

to come forward with evidence that the name change would be in P.C.K.’s best

interest was a sufficient basis for the trial court to deny the petition. See

C.R.C., 819 A.2d at 560-63 (reversing the change of a minor child’s name

where the moving parent failed to come forward with evidence that the change

would be in the child’s best interest, and also rejecting the speculative

conclusion that the child’s relationship with the moving parent would suffer as

a result of their having different surnames).5

       Additionally, Father testified that he and P.C.K. had an excellent

relationship despite their different surnames.6 Father offered no evidence of

a stigma associated with P.C.K.’s surname. Father offered no support for his

suggestion that a problem might arise at school or in travel because he and

P.C.K. had different surnames. To the contrary, Mother testified that there

had never been a problem at school concerning the surname, and that Father


____________________________________________


5Father did not assert that Mother interfered in his relationship with P.C.K.
Even had she done so, that alone would not be sufficient grounds to grant the
name change. See C.R.C., 819 A.2d at 562.

6 See C.R.C., 819 A.2d at 563; see also T.W. v. D.A., 127 A.3d 826, 829
(Pa. Super. 2015) (denying a claim that the trial court abused its discretion
by denying a petition to change a minor child’s name where, among other
factors, the petitioner presented no evidence that the child’s different surname
compromised their bond).




                                           -7-
J-S11032-22


had traveled twice in the preceding three years to Florida with P.C.K. without

incident. Finally, Mother’s testimony suggested that P.C.K.’s relationship with

his half-brother, with whom he shares his surname, might be impaired should

the petition be granted. The trial court’s ruling was therefore supported by

evidence of record and not an abuse of discretion.7

       Father asserts in his second issue that the trial court did not follow

proper procedure when conducting the hearing. In his 1925(b) statement,

Father failed to specify any procedural error the trial court allegedly

committed. See Rule 1925(b) Statement, 12/7/21, at ¶ 3. We could find his

claim waived on that basis. See Tucker v. R.M. Tours, 939 A.2d 343, 346-

48 (Pa. Super. 2007) (holding that a concise statement that is too vague to

allow the court to identify the issues on appeal is the functional equivalent of

no Rule 1925(b) statement, and the issues are thus waived even if the trial

court correctly guesses what they are). That said, we decline to find waiver

as to the claim that the trial court addressed: that it erred by conducting the


____________________________________________


7 Father cites the unpublished memorandum decision in In re L.J.M., 266
A.3d 615, 2021 WL 4621971 (Pa. Super. 2021), which he is permitted to cite
for its persuasive value. See Pa.R.A.P. 126(b); Father’s Brief at 10-12. L.J.M.
is distinguishable. The L.J.M. panel found no abuse of discretion in the trial
court’s determination that a change of the child’s surname to the father’s
would provide stability in the child’s best interest where the mother had first
sought to give the child her maiden surname, then sought to give the child a
hyphenated combination of her married surname and of father’s surname.
2021 WL 4621971 at *1-3. In L.J.M., unlike here, the parties agreed that
the child’s name should be changed in some way. Moreover, P.C.K. had the
same surname all of his life, which undermines Father’s assertion that the
name change would give him “stability” in his surname. Father’s Brief at 13.

                                           -8-
J-S11032-22


hearing on the twenty-ninth day after Father filed the amended petition, one

day before the statute prescribed. See 54 Pa.C.S.A. § 701(a.1)(3)(i).

       The trial court noted that it held the hearing thirty-seven days after

Father filed his original petition, and that the amended petition did not

substantively change the original petition, but only changed Father’s address.

The court accordingly concluded that no error occurred or, in the alternative,

that the conduct of the hearing on the twenty-ninth day after the filing of the

amended petition did not prejudice either party.        See Trial Court Opinion,

12/9/21, at 6 (unnumbered).

       We discern no abuse of discretion in the trial court’s determination.

Pennsylvania Rule of Civil Procedure             126, “Liberal Construction and

Application of Rules,” provides that the Rules of Civil Procedure are to be

liberally construed to secure the just, speedy, and inexpensive determination

of any applicable action or proceeding. See Pa.R.Civ.P. 126. In service of

that goal, the Rule provides that a court may “disregard any error or defect of

procedure which does not affect the substantive rights of parties.” Id. Father

does not assert that the hearing date—which was at Father’s insistence and

over Mother’s objection—affected his substantive rights.8       The lower court



____________________________________________


8When Mother asserted prior to the hearing that it was one day premature,
Father argued, to the contrary, that he had amended his petition to cure a
non-material scrivener’s error, and he urged the court to conduct the hearing.
See, N.T., 10/6/21, 10-13.


                                           -9-
J-S11032-22


therefore did not abuse its discretion in denying Father’s claim.              See

Pa.R.Civ.P. 126; see also Hogg Construction, Inc. v. Yorktown Medical

Center, L.P., 78 A.3d 1152, 1158 (Pa. Super. 2013) (holding that where a

party had not argued that a procedural error unfavorably affected his rights,

the trial court’s grant of relief to that party was a reversible error that elevated

form over substance).9

       Father’s third issue asserts that the trial court abused its discretion by

granting a directed verdict to Mother because the proceeding was not a trial,

and because the trial court failed to consider P.C.K.’s best interest. Father’s

Brief at 16-17.

       The trial court declared that it was granting Mother’s motion for a

directed verdict and denying Father’s petition for a change of name. See

Order, 10/14/21, ¶ 4.        In explaining its order, the court declared that the

standard applicable to the petition was the best interest of the child, Father

bore the burden to come forth with evidence that the name change would be


____________________________________________


9 Father also asserts that the trial court did not understand the applicable
statute, tainting his case and directly affecting the outcome, because the court
initially believed that the petition could not be granted without Mother’s
consent. Father’s Brief at 15. Father did not make this assertion in his
1925(b) statement, and the trial court did not address it. Thus, it is waived.
Tucker, 939 A.2d at 346. We further note that Father does not cite any case
law to support his claim, and that the trial court did apply the applicable best
interest of the child analysis in denying Father’s petition. See Order,
10/14/21, ¶¶ 2-3.




                                          - 10 -
J-S11032-22


in P.C.K’s best interest, and Father had failed to provide sufficient evidence

that the name change would be in P.C.K.’s best interest; specifically, Father

failed to show that a name change would improve his bond with P.C.K. or that

P.C.K. suffered social stigma within his community resulting from his surname.

See Order 1/14/21, at ¶¶ 2-3. For those reasons, the court stated that it was

granting a directed verdict for Mother and denying Father’s name change

petition.10

       We conclude that the trial court did not abuse its discretion in rendering

its decision.    We have found no case law that permits a court to grant a

directed verdict in response to a contested petition for change of name, and

do not affirm the decision on that basis. However, we are mindful both that

the dispositive issue in this case is whether the trial court properly denied

Father’s petition for change of name, and that the trial court’s order purporting

to grant a directed verdict also stated that the court denied Father’s petition

because it failed to meet the requirements of the case law addressing change

of name petitions. The trial court applied the proper standard of review to

Father’s petition, and the record supports the trial court’s finding that Father

failed to come forward with evidence that the requested name change was in



____________________________________________


10In its Rule 1925(b) opinion, the trial court opines that its grant of a directed
verdict was not error or, if error, was harmless because it would have denied
the petition even had Mother not moved for a directed verdict. See Trial Court
Opinion, 12/9/21, at 8 (unpaginated).


                                          - 11 -
J-S11032-22


P.C.K.’s best interest. See Order, 10/14/21, ¶¶ 2-3 (applying best interest

standard to Father’s petition and concluding that he had not come forward

with evidence that the requested name change was in P.C.K.’s best interest

because he did not show that P.C.K.’s surname impaired their bond or caused

P.C.K. to experience social stigma).11

       The record supports the trial court’s conclusion that Father failed to

show that the requested name change was in P.C.K.’s best interest. The trial

court therefore did not abuse its discretion in concluding that the name change

petition should not be granted, and we affirm the denial of relief on that basis.

See Lynn v. Nationwide Ins. Co., 70 A.3d 814, 823 (Pa. Super. 2013)

(Superior Court may affirm a trial court’s ruling on any basis supported by the

record on appeal).12

       Order affirmed.




____________________________________________


11The record contains additional support for the trial court’s finding. See N.T.
10/6/21, at 24-26 (Mother’s testimony that P.C.K. has always had the same
surname as his seven-year-old half-brother and that they are known at school
as brothers); id. at 28-29 (Mother’s testimony that P.C.K.’s surname has
never caused a problem in school or affected his ability to travel with Father).

12 As discussed, we conclude that the trial court properly applied the best
interest standard in assessing Father’s petition. We discern no merit in
Father’s contrary assertion.

                                          - 12 -
J-S11032-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/26/2022




                          - 13 -